UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June30, 2009 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 1-33273 ANIMAL HEALTH INTERNATIONAL, INC. (Exact name of Registrant as specified in its charter) Delaware 71-0982698 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 7 Village Circle, Suite 200 Westlake, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (817)859-3000 SECURITIES REGISTERED PURSUANT TO SECTION12(B)OF THE ACT: Title of each class Name of Each Exchange on Which Registered Common Stock, $0.01 par value The NASDAQ Stock Market, LLC SECURITIES REGISTERED PURSUANT TO SECTION12(G)OF THE ACT: NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes oNox Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes xNoo Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-Kis not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one) Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes oNo x The aggregate market value of the common stock held by non-affiliates of the registrant as ofAugust 31, 2009was approximately $21.3 million (based on the closing price for the registrant’s common stock on the NASDAQ Global Market of$2.05 per share).At June30, 2009, 24,329,670 shares of the registrant’s common stock were outstanding. Documents Incorporated by Reference The registrant intends to file a proxy statement pursuant to Regulation 14A within 120 days of the end of the fiscal year ended June 30, 2009. Portions of such proxy statement are incorporated by reference into Part III of this Annual Report on Form 10-K. ANIMAL HEALTH INTERNATIONAL, INC.
